Citation Nr: 0820423	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-34 314A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Beyt, Intern


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 2007, a Travel Board hearing was held before the 
undersigned at the St. Petersburg, Florida RO.  A transcript 
of the hearing is of record.  

In November 2007, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained.

2.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.

3.  Competent evidence of a nexus between tinnitus and 
service is not of record.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 122, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court)  held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2006 letter sent to the veteran.  
In the February 2006 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.

As to informing the veteran of which information and evidence 
he was to provide the VA and which information and evidence 
VA would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claims.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.  The Board finds such notice was adequately given 
with the letter sent to the veteran in June 2006.  The June 
2006 letter to the veteran included the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal.  Although this notice was not 
issued before the rating decision on appeal, the veteran has 
not been prejudiced, as the veteran's pending claims are 
denied, thereby rendering the matters of increased rating and 
effective date moot.  In any event, the timeliness defect as 
to the June 2006 letter was otherwise cured in that a 
Supplemental Statement of the Case (SSOC) was issued in 
February 2008, and the veteran had a prescribed period to 
reply to it.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, VA has obtained the 
veteran's service records, private employment records and 
private medical records.  The veteran was also provided an 
examination in connection with his claims in December 2007.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  No further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


II.  Decision 

The veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus, and that these conditions had 
their initial onset during active service.  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address both tinnitus and hearing loss in a 
common discussion.  

The veteran contends that while serving as a radioman with 
the Navy, he was exposed to loud noise from listening to 
radio transmissions.  He claims one incident was particularly 
loud when "lightning either hit the mast or close by causing 
a loud 'bang'" in his headset.  In February 2006, he 
reported that his hearing was "muffled" 24 to 48 hours 
following the bang.  He claimed he never reported the 
incident because he thought it would get better on its own.  
His service records denote his assignment at discharge as a 
Radioman Second Class.  Following discharge from the service, 
the veteran worked for many years as a foreman performing, 
among other duties, the supervision of the sawing of 
Plexiglas.  He states he wore ear protection during these 
tasks.  The veteran also admitted to hunting, although there 
is contradictory evidence in the record when and how often.  

The veteran asserts that service connection is warranted for 
his hearing loss and tinnitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system (sensorineural 
hearing loss), may also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  38 C.F.R. § 
3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing 
loss related to service when there were no audiometric scores 
reported at separation from service.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  The regulation does not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley, 5 Vet. 
App. at 159.  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current hearing disability is the result 
of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. 
App. at 159-60.

The Board notes the veteran's hearing was found to be 15/15 
with whispered voice as reflected in his March 1951 service 
entrance examination, which means that his hearing was normal 
upon entry.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  
More importantly, the Board notes 15/15 with whispered voice 
reflected on his February 1955 discharge examination.  

The Board observes the first evidence of any hearing loss is 
in the March 1964 audiograms for the veteran's employment 
with Rohm and Haas, approximately nine years after the 
veteran's period of service.  Thus, since the initial 
findings are more than one year after service discharge, 
service connection for hearing loss may not be granted under 
the presumptive provisions.  38 C.F.R. §§ 3.307, 3.309.  
Additionally, the United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).   The Board concedes the March 1964 private 
audiological evaluation results would qualify for the veteran 
having a hearing disability under 38 C.F.R. § 3.385, but this 
lapse of time between the initial findings of a hearing loss 
disability under 38 C.F.R. § 3.385 and service separation 
weighs against the claim.  As to etiology, the Board also 
observes that on another September 1981 private record, a 
physician indicated that ear noises were due to "hazard of 
old age," as opposed to military service.     

In April 2007, the veteran was examined by a private doctor 
of osteopathic medicine.  The veteran reported that he had 
been exposed to acoustic trauma from an electrical storm 
while serving in the Navy.  The private doctor opined the 
hearing loss was "100% sure" due to loud noise exposure 
while serving in the Navy.  However, there is no evidence 
that the private doctor examined the veteran's service record 
and there is no mention of tinnitus in the private doctor's 
report.

The veteran was afforded a VA audiological exam in December 
2007.  The VA physician reviewed the veteran's claims file 
and medical record.  The veteran reported working on the 
radio on a five inch gun that was "not noisy."  He 
elaborated by stating the Morse code and room he worked was 
"not real loud."  However, he said he would visit the pilot 
on the ship which was noisy.  He also said he hunted from 
ages 12 to 18, but not often.  He reported the tinnitus 
starting when he was around 50 years old, approximately 1982 
or 1983.  On the authorized VA audiological evaluation in 
December 2007, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
65
100
100
LEFT
25
20
65
85
90

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The VA physician found bilateral hearing loss and tinnitus 
present.    

The VA examiner opined the tinnitus was not likely caused by 
the service.  The examiner relied on the fact that it was not 
noticed until around age 50, which would be more than two 
decades after discharge from the service.  As for the cause 
of the hearing loss, the VA examiner was not able to 
"resolve this issue without mere speculation."  The 
examiner stated damage may have been done, but the incident 
lacked documentation.  

In this case, the Board has carefully considered all of the 
veteran's sworn testimony and his other contentions regarding 
the etiology of his current hearing loss and tinnitus.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and "may 
provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. Competent medical evidence may also mean statements 
conveying sound medical principles found in medical 
treatises. Competent medical evidence may also include 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person. 38 C.F.R. § 
3.159(a)(2).

Here, however, the veteran's contentions regarding a 
relationship between his claimed disabilities must be weighed 
against the remaining evidence of record, including the 
initial findings of the claimed disorders.  Clearly the 
veteran is not competent to ascertain when a hearing loss met 
the requirements of § 3.385.  As noted, his statements 
regarding the onset of tinnitus have varied.  As for the 
medical evidence, the record contains two medical opinions 
which address whether the veteran's hearing problems are 
related to service.  It is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board is mindful we cannot make our own independent 
medical determinations, and that we must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The Board does consider both the December 2007 VA examination 
and the April 2007 private medical opinion to be competent 
medical evidence.  However, in the first instance, there is 
no evidence that the April 2007 private medical physician 
reviewed the veteran's service treatment records or any other 
relevant evidence contained in the claims file.  Moreover, 
the opinion fails to account for other possible etiologies of 
hearing loss, including those documented in the record.  The 
Court has held that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate on the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Therefore, the Board finds this opinion to be of 
little probative value.  

On the other hand, the December 2007 VA examiner, who had the 
entire claims file fore review and discussion, stated that he 
was unable to resolve the issue as to what caused the 
veteran's hearing loss without mere speculation following 
such longitudinal review.  The VA examiner noted that the 
veteran's service job setting was not noisy but damage may 
have been done if lightning "went through his headphones and 
he temporarily lost his hearing."  The Court has held on 
numerous occasions that speculation is not legally sufficient 
to establish service connection.  See Stegmen v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  An award of service connection must be 
based on reliable competent medical evidence and conjectural 
or speculative opinions as to some remote possibility of such 
relationship are insufficient.  See 38 C.F.R. § 3.102 (2007); 
see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to be sufficient medical nexus 
evidence); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence o the 
claimed disorder or any such relationship).  The sole medical 
opinion regarding the etiology of tinnitus is from the VA 
examiner who did not relate such disorder to service.  The 
Board finds the VA examiner's opinions to be of high 
probative value, in light of the complete background on which 
an opinion was based, as well as a full, detailed discussion 
of the pertinent facts.  In sum, the competent and probative 
evidence in the claims file does not attribute the veteran's 
bilateral hearing loss and tinnitus to his active military 
service.  

Given the normal hearing test results on the March 1951 
entrance and February 1955 discharge exams, the September 
1981 Rohm and Hass record attributing hearing problems to the 
"hazard of old age," lack of post service medical records 
for approximately 9 years after service, and the lack of a 
competent medical opinion linking hearing loss and tinnitus 
to an incident of service, the Board finds that the 
preponderance of the evidence weighs against the claims.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990)




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


